Title: To Thomas Jefferson from Samuel Hanson, 10 March 1804
From: Hanson, Samuel
To: Jefferson, Thomas


               
                  Sir,
                  March 10th. 1804
               
               Finding that there is a bill in the Senate which contemplates the creation of an additional Auditor, I beg leave, in case the bill pass into a law, respectfully to solicit the appointment.
               Of my competency to the discharge of it’s duties, it does not, perhaps, become myself to speak. Nor should I be induced to do it, but from the necessity of obviating an inference that may, to the prejudice of my application, be drawn from my former pursuits in life. You will permit me, therefore, to state that, though I have never hitherto been, professionally, employed in the adjustment of intricate accounts, nor pretend to an intimate knowledge of all the formulæ which are observed, in the construction of them, by the Clerk of a regularly-bred Merchant, yet my acquaintance with figures warrants me in saying that I am competent to the developement of any result that may be requisite in any Statement, however complex, of Dr. & Cr. The fact is that, with the power of numbers I have been, from the motive of amusement, more than usually conversant; and that I have not, as yet, met with any combination or involution of them which I could not analyze with, at least, the usual facility.
               But, I quit this ungrateful theme; a theme on which it is extremely abhorrent from my temper to have been obliged to enter.
               Should my application, made, as it is, while the act is pending, be deemed premature, you will have the goodness to excuse it, from the exigency of my case, which prompts me to be rather too early, than too late, in my efforts to provide for my large, helpless, and suffering family. The repeated assurances of your wish to assist them encourage me to inform you that the Post-Office of George-Town, from which I had promised myself 2 or 300$ per annm., will, in a short time, be entirely unproductive, from the circumstance of Mr Pichons removal to this City. Of the 700$ per annum, which it has lately yielded, 400$ are paid to my Deputy; the profits of Mr Pichon’s Letters are estimated at 200$ per annm.—leaving a balance of 100$ in favour of the office. But, after the commencement of the next quarter, this balance must be absorbed by the expense of having a room for the office; an expense which I have not incurred for the present quarter, owing to the kindness of my friend, Mr. McLaughlin, in furnishing me with a room gratis. Under this view of the case, it will certainly be incumbent on me, immediately on Mr. Pichon’s removal, to resign the office, as responsible though unproductive. My resignation, however, shall be accompanied with my acknowledgments to the Post-Master General for his well-meant, tho’ unavailing, essay to serve me.
               Of the little profits accruing from the business of Bankruptcy—not more than 1/6th part of which profits has been yet received—there is an entire stoppage.
               Thus, for the support of a family, amounting to the number of twelve, I have to depend entirely on my Salary, at the War-Office, of 1000$. My economy is extreme. Scarcely an article, exclusive of the necessaries of life, in a strict acceptation of that term, enters into the composition of my expenses. yet it is not in my power to eke out my Salary to the end of the quarter. This will not appear surprizing, if it be considered how inadequate the Sum of 333⅓$ would have been to the maintenance of a family of the Same number, 25 years ago: For, I think this Sum bears nearly the same ratio to my present Salary that the prices of living at that time do to those of the present.
               I pray you, Sir, excuse the freedom of this address. I am prompted to it by the exigency of my case, as well as by the repeated assurances of your good-wishes, and even of your esteem. I beseech you, permit not the efforts of my Enemies, either open or concealed, to obliterate the good-opinion with which you once honoured me. Enemies, indeed, I have none, that I know of, except those of the Bank. Of these, not one, to my knowledge, or belief, has ever brought a charge against my integrity. The conclusion is irresistible. They cannot. Take it as a fact, Sir, upon the reality of which I would stake my temporal, if not my eternal, welfare, that, even in George-Town, the very Scene of my persecution, I number more friends, among all those not within the sphere of Bank-Influence, than the most dignified member of the Board of Directors. To these my promotion to office would be matter of great satisfaction, instead of discontent. To some of the best men in existence, of both parties, and in Several States, it would be a source of high gratification.
               But, admitting, for the sake of the argument, that my conduct with respect to the Bank, was intemperate, contumacious, incorrect, or even dishonourable—though such an acknowledgment no persecution, no distress, will ever compel me to make—ought not my consequent sufferings to expiate my offence? Must the innocent suffer with the guilty? Must my unoffending wife and Children be implicated in my punishment? Must they be everlastingly exposed to the discomforts of penury, to the threatening horrors of want, for my transgression?
               I conjure you, Sir, by your known love of justice, let not this be the case. On the contrary, if the boon I now ask for can be accorded, consistently with your existing engagements, cause, I implore you, the smile of joy, and the tear of gratitude, to be diffused through my then happy Dwelling.
               with high respect, I am, Sir Your most obedt
               
                  S Hanson of Saml
               
            